       Case 2:21-cr-00549-MTL Document 22 Filed 08/23/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         NO. CR-21-00549-001-PHX-MTL
10                  Plaintiff,
11   v.
                                                       DETENTION ORDER
12   Jesse Michael James,
13                  Defendant.
14
15          On August 19, 2021, Defendant appeared before this Court on a petition to revoke
16   conditions of release.

17          The Court finds, by clear and convincing evidence, that Defendant has violated the
18   conditions of release and that there is no condition or combination of conditions available
19   to the Court that will reasonably assure the appearance of Defendant as required. 18 U.S.C.

20   §3148(b).
21          IT IS THEREFORE ORDERED that Defendant be detained pending further
22   proceedings.
23          Dated this 23rd day of August, 2021.

24
25
26
27
28
